United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 02-3494
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Nebraska.
Rajitha Goli,                            *    [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: March 12, 2003

                                   Filed: June 12, 2003
                                    ___________

Before WOLLMAN, RICHARD S. ARNOLD, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Rajitha Goli (Dr. Goli) was charged with nineteen counts of mail fraud, seven
counts of health care fraud, and one count of illegal remunerations. She pled guilty
to one count of health care fraud in violation of 18 U.S.C. § 1347. The district court1
sentenced Dr. Goli to twelve months and one day in prison and ordered her to pay




      1
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska.
$642,858.21 in restitution. Dr. Goli appeals, arguing that the district court erred in
calculating the amount of restitution owed.2 We affirm.

       Dr. Goli was charged with devising and executing a scheme to defraud private
individuals, private insurers, Medicare, and Medicaid “by causing the frequent and
systematic administration of inotropic therapy3 that was medically unnecessary to
elderly individuals seeking medical care.” The government also alleged that, as part
of the scheme, Dr. Goli engaged in fraudulent billing practices, including upcoding
and billing for services that had not been rendered.

      During Dr. Goli’s sentencing hearing, the government presented several
witnesses and exhibits relating to the losses incurred by various entities and
individuals. One of these witnesses was Stephen R. Sulpor, a statistician for the
Centers for Medicare and Medicaid Services. Sulpor analyzed the government’s
Medicare Part B losses and projected a loss range of $198,619.00 to $345,694.00,
with a “best estimate” of $272,156.54.

       In its restitution order, the district court found that Dr. Goli’s scheme caused
$642,858.21 in losses, with $461,501.50 of that amount allocated to Medicare. Dr.
Goli contends that the court “provided no guidelines or formula for how it reached
the [total] restitution amount . . . .” Dr. Goli also contends that Sulpor provided “the
most scientifically reliable formula for arriving at the amount of restitution owed.”
Thus, Dr. Goli concludes, the district court erred by setting restitution at an amount
that exceeded the range identified by Sulpor. See United States v. Young, 272 F.3d
2
       Dr. Goli withdrew her first claim of error, which challenged the district court’s
denial of her amended motion to withdraw her guilty plea.
      3
        The government describes inotropic therapy as “the intravenous administration
of hazardous, potent, heart muscle affective drugs . . . used to stimulate the function
of the heart muscle in cases of severe heart failure.”

                                          -2-
1052, 1056 (8th Cir. 2001) (“We review a district court’s finding of loss relating to
restitution under a clearly erroneous standard.” (citation omitted)). We disagree.

        Initially, we note that Sulpor’s analysis was limited to the losses incurred by
Medicare Part B. His loss range did not pertain to the losses incurred by individuals,
private insurers, Medicaid, or Medicare Part A. The government submitted additional
evidence related to these other losses. Dr. Goli does not specifically challenge any
of this evidence. Rather, she simply asserts that “[t]he Government has failed to meet
its burden of proof by establishing the amount of restitution by a preponderance of
the evidence.” Dr. Goli’s conclusory assertions do not persuade us that the district
court was limited to Sulpor’s loss range in calculating the total amount of restitution
owed.

        Next, to the extent that Dr. Goli challenges the amount of restitution allocated
to Medicare, her argument must also fail. The government asserts that Sulpor’s
analysis related to a Medicare Part B audit of various billing codes used by Dr. Goli
to bill her inotropic therapy treatments and attendant services, but billed by Dr. Goli
on false grounds other than a lack of medical necessity. Although parts of the
sentencing transcript are not entirely clear as to the scope of Sulpor’s analysis, the
record as a whole demonstrates that the analysis did not include either Part A losses
or Part B losses attributable to medically unnecessary treatments. Thus, the district
court was not limited to Sulpor’s loss range in calculating the losses incurred by
Medicare.

       For the reasons discussed above, we cannot find that the district court erred by
failing to order restitution in an amount within the range identified by Sulpor. The
judgment is affirmed.




                                          -3-
A true copy.

      Attest:

         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                           -4-